Citation Nr: 1413301	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-17 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a rating in excess of 60 percent for hemorrhoids with anal fissure and loss of rectal sphincter, status post-surgery, to include whether a separate rating is warranted for distinct symptomatology.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the Air Force from August 1958 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Veteran filed a claim for an increased rating in December 2010.  In a May 2011 rating decision, the RO found clear and unmistakable error with the June 2006 rating decision and granted the Veteran a 20 percent rating for hemorrhoids with anal fissure, effective February 28, 2006.  The Veteran filed a notice of disagreement in June 2011.  In a May 2012 rating decision, the Veteran was awarded a 30 percent rating for hemorrhoids with anal fissure and loss of rectal sphincter control, status post-surgery, effective December 27, 2010 (the entire appeal period for January 2011 increased rating claim).  In an August 2012 rating decision, the Veteran was awarded a 60 percent rating for hemorrhoids with anal fissure and loss of rectal sphincter control, status post-surgery, effective December 27, 2010.  As a rating higher than 60 percent is available and because the Veteran is presumed to be seeking maximum available benefit for a given disability, the claim for an increased rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2013, the Veteran submitted additional medical evidence subsequent to an August 2012 Supplemental Statement of the Case.  In March 2014, the Veteran, through his representative, submitted a waiver of RO consideration of the newly submitted evidence.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  Throughout the appeal, the Veteran has had internal hemorrhoids with anal fissures.

2.  Throughout the appeal, the Veteran's loss of rectal sphincter control, status post-surgery, which has been directly associated with his hemorrhoids with anal fissure, has resulted in extensive leakage and fairly frequent involuntary bowel movements, but not complete loss of sphincter control.


CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating of 20 percent for hemorrhoids with anal fissure have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.114, DC 7336 (2013).

2.  The criteria for a disability rating in excess of 60 percent for loss of rectal sphincter control associated with hemorrhoids with anal fissure have not been met at any point in the appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Codes (DC) 7332- 7336 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II).

Here, a VCAA letter was sent to the Veteran in January 2011.  The letter identified the evidence necessary to substantiate an increased rating claim and the relative duties of VA and the claimant to obtain evidence.  The letter also explained how disability ratings and effective dates are assigned for all grants of increased rating claims.

In regard to the duty to assist, the Veteran was afforded two VA examinations, in February 2011 and May 2012.  The examiners reviewed the case file, examined the Veteran and considered the Veteran's statements.  Therefore, the Board finds that the examinations were adequate for adjudication purposes.  The Veteran's VA outpatient treatment records and private treatment records have been associated with the Veteran's virtual claims folder. The Veteran has not identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for Hemorrhoids with Anal Fissure and Loss of Rectal Sphincter Control, Status Post Surgery

Mild or moderate internal or external hemorrhoids are assigned a noncompensable rating.  38 C.F.R. § 4.114, Diagnostic Code 7336.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.

In the May 2011 rating decision, the RO granted a 20 percent evaluation for hemorrhoids with anal fissures, effective February 26, 2006, based on medical evidence which indicated that the Veteran had hemorrhoids with fissures.  There is evidence that the Veteran still suffers from internal and external hemorrhoids.  Therefore, the Veteran is still entitled to the 20 percent rating for hemorrhoid with anal fissures - which is the maximum rating for hemorrhoids.  

The Board has also considered whether the manifestations of the Veteran's hemorrhoids warrant a separate rating under other Diagnostic Codes for the rectum and anus.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332-7336 (2013).  The evidence of record indicates that the Veteran suffers from impairment of sphincter control, which has been specifically associated with the hemorrhoids.  Indeed, the RO has granted a single 60 percent disability rating based on the loss of sphincter control associated with the Veteran's hemorrhoids.  Although 38 C.F.R. § 4.114 stipulates that ratings under certain diagnostic codes pertaining to the digestive system will not be combined with each other, Diagnostic Codes 7332 and 7336 are not included.  The Board expressly finds that the Veteran's hemorrhoids and the loss of sphincter control are separate and distinct manifestations of the same disability, without overlapping symptomatology.  See Estaban v. Brown, 6 Vet. App. 259 (1994).  Therefore, the Veteran is entitled to separate evaluations for these manifestations.  

The Veteran's loss of sphincter control is currently evaluated as 60 percent disabling.  Diagnostic Code 7332 provides a 60 percent rating is assigned for extensive leakage due to impairment of sphincter control and fairly frequent involuntary bowel movements.  A maximum 100 percent rating is assigned under Diagnostic Code 7332 for complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.

Private treatment records from Dr. J.J. reveal that in November 2010, the Veteran complained of anal burning and bleeding and pain with hard bowel movements.  He reported "strictly internal" hemorrhoids and denied feeling hemorrhoids protruding outside of his anus.  The specialist recommended a colonoscopy.  

The Veteran underwent a colonoscopy with biopsy at the Davis Hospital and Medical Center in December 2010.  Dr. J.J. found that the Veteran had a chronic anal fissure with sphincter hypertonicity.  He found no significant hemorrhoid disease.  No significant internal hemorrhoids were seen.  The Veteran was scheduled for an anal sphincterotomy.  Later in December 2010, the Veteran underwent a lateral internal sphincterotomy.  Dr. J.J. found that the Veteran had a chronic posterior midline anal fissure along with chronic inflammation of the perianal skin from chronic moisture.  He noted internal sphincter hypertonicity and tightened skin from his hemorrhoidectomy.  He also noted that the Veteran had a dimpled area in the perianal area, which the Veteran reported is difficult to clean after a bowel movement.  

The Veteran was afforded a VA examination in February 2011 where he reported anal itching, pain, leakage of stool less than one third of the day in moderate amounts and frequent hemorrhoids.  He denied the use of pad, diarrhea, tenesmus, swelling and perianal discharge.  He reported a hospitalization for his hemorrhoids in December 2010 and the use of Preparation H for symptoms itching and burning.  Functional impairment included the inability to lift or sit for long periods.  On examination, the examiner noted no evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion or loss of sphincter control.  The Veteran's anal reflexes were normal and there was evidence of internal scarring on the anal walls.  External hemorrhoids were present, which were not reducible.  The size of the hemorrhoids were small and no evidence of bleeding or thrombosis.  There was evidence of frequent recurrence, with excessive redundant tissue.  No rectal fistula was observed.  The examiner diagnosed the Veteran with hemorrhoid with anal fissure status post sphincterotomy.  He noted that the Veteran's disability did not affect his usual occupation, but the Veteran's painful bowl movements affected his daily activities.  

June 2011 private treatment records from Kaysville Family Medicine indicate that the Veteran reported the use of pads for two weeks following his December 2010 surgery.  He reported regular leakage up to a third of the day with occasional stool stains in his pants.  He denied full uncontrolled bowel movements, but some degree of fecal leakage nearly 6 times a day, including while in bed.  The physician recommended the use of pads on a regular basis due to the fecal leakage.  

At a March 2012 VA outpatient visit, the Veteran reported continued rectal discomfort and daily rectal drainage of blood tinged stool and fluid since his December 2010 surgery.  

The Veteran was afforded another VA examination in May 2012, where he reported itching, burning and fecal incontinence since his December 2010 surgery.  He reported the daily use of pads which he changes twice a day while at work.  He reported that he cannot lift over 40 pounds at his job due to his fecal incontinence problems.  He also stated that he leaves work to go home 2 times week to change his clothes due to fecal incontinence, which causes bright red blood on an average of 2 to 3 times per week.  On examination, the examiner noted the presence of mild internal and external hemorrhoids.   The internal hemorrhoids were palpated with no evidence of persistent bleeding.  The sphincter tone was checked and had a fair tone.  She also noted that the Veteran suffered from impairment of rectal sphincter control which causes: (1) the use of pads for leakage; (2) constant slight leakage; (3) occasional moderate leakage, but not complete loss of sphincter control.  The examiner noted that the Veteran's condition impacts his ability to work due to the constant changing of his pads and the need to go home to change his clothes 2 times per week.  

In the Veteran's May 2012 substantive appeal, he stated that he has complete lack of sphincter muscle control and attached a medical treatment report which he stated was from Dr. Foley.  The attached document was not on letterhead and was signed "CFR/kb."  The document was dated May 2012 and states that the Veteran's hemorrhoids symptoms became worse after his December 2010 surgery.  It further states that the Veteran had incontinence of formed stools with minimal warning which happens on a regular basis.  It states that the Veteran suffers from anal incontinence due to anal sphincter muscle injury and the next course of action is for the Veteran to undergo anal sphincter repair on an outpatient basis.  

A July 2013 private treatment record from Central Utah Clinic indicates that the Veteran is "doing about the same and is having accidents every day" and is soiling about 99 percent of the time.  The Veteran reported having to shower in order to get properly cleaned up and bowel movements 2 to 3 times per day with no pain or bleeding.  

Based on the foregoing, the Board finds that during the entire appeal period, the Veteran's sphincter control symptoms have been reflected in the currently assigned 60 percent rating.  The Veteran has suffered from extensive leakage and fairly frequent involuntary bowel movements.  
In order for the Veteran to be entitled to a 100 percent rating, there must be objective evidence of complete loss of sphincter control.  Although "complete loss of sphincter control" is not defined in the regulation, the Board must consider the plain language of the regulation and consider the terms in accordance with their common meaning.  See Lockheed Corp. v. Widnall, 113 F.3d 1225, 1227 (Fed. Cir. 1997).  In this regard, complete is defined as total or absolute.  Complete Definition, Merriam-Webster.com, http://www.merriam-webster.com/dictionary/complete (last visited Mar. 25, 2014).  Considering this definition, the Board finds that the Veteran's disability does not reflect the level of severity required for complete loss of sphincter control.  The evidence indicates that the Veteran complains of frequent leakage and bowel movements.  However, despite the urgency and leakage, the objective evidence clearly demonstrates that the Veteran retains some degree of sphincter control.  See May 2012 and February 2011 VA examinations.  Specifically, the Veteran has always retained sensation, had normal anal reflexes and fair rectal tonus.  Id.  He also stated at the June 2011 private treatment visit to Kaysville Family Medicine that he did not experience full uncontrolled bowel movements.  

In sum, a separate disability evaluation of 20 percent for the Veteran's hemorrhoids with anal fissures is established, and a disability evaluation in excess of 60 percent for the Veteran's hemorrhoids with anal fissure and loss rectal sphincter control, status post-surgery is denied.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v Derwinski, 1 Vet. App. 49, 55-57 (1990).

IV.  Extraschedular Consideration  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to referral for consideration of an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected connected hemorrhoids with anal fissure and loss rectal sphincter control, status post-surgery are inadequate.  In that regard, the Veteran experiences extensive leakage and fairly frequent involuntary bowel movements which require the use of pads.  These symptoms require the Veteran to frequently change his pads and sometimes even require a shower to clean up residuals from bowel movements.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

V.  Total Disability Rating
Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  

However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected hemorrhoids with anal fissure and loss rectal sphincter control, status post-surgery prevent him from obtaining and/or maintaining gainful employment-nor has the Veteran so contended.  In fact, the Veteran has maintained his job at AeroJet throughout the appeals period.  At this point, therefore, there is no cogent evidence of unemployability and the issue of entitlement to a TDIU need not be addressed further.

ORDER

Entitlement to a separate 20 percent rating for hemorrhoids with fissures is granted, subject to regulations applicable to the payment of monetary benefits.  

Entitlement to a rating in excess of 60 percent for loss rectal sphincter control associated with hemorrhoids with anal fissure is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


